Name: 2002/460/EC: Council Decision of 17 June 2002 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2002/334/EC
 Type: Decision
 Subject Matter: politics and public safety;  international affairs;  executive power and public service
 Date Published: 2002-06-18

 Avis juridique important|32002D04602002/460/EC: Council Decision of 17 June 2002 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2002/334/EC Official Journal L 160 , 18/06/2002 P. 0026 - 0027Council Decisionof 17 June 2002implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2002/334/EC(2002/460/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism(1), and in particular Article 2(3) thereof,Whereas:(1) On 2 May 2002, the Council adopted Decision 2002/334/EC implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2001/927/EC(2).(2) It is desirable to adopt an updated list of persons, groups and entities to which the aforesaid Regulation applies,HAS DECIDED AS FOLLOWS:Article 1The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 shall be as follows:1. PERSONS1. AL-MUGHASSIL, Ahmad Ibrahim (aka ABU OMRAN; aka AL-MUGHASSIL, Ahmed Ibrahim) born 26.6.1967 in Qatif-Bab al Shamal, Saudi Arabia; citizen Saudi Arabia2. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa, Saudi Arabia; citizen Saudi Arabia3. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut, Saudi Arabia; citizen Saudi Arabia4. ATWA, Ali (aka BOUSLIM, Ammar Mansour; aka SALIM, Hassan Rostom), Lebanon, born 1960 in Lebanon; citizen Lebanon5. EL-HOORIE, Ali Saed Bin Ali (aka AL-HOURI, Ali Saed Bin Ali; aka EL-HOURI, Ali Saed Bin Ali) born 10.7.1965 alt. 11.7.1965 in El Dibabiya, Saudi Arabia; citizen Saudi Arabia6. IZZ-AL-DIN, Hasan (aka GARBAYA, AHMED; aka SA-ID; aka SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen Lebanon7. MOHAMMED, Khalid Shaikh (aka ALI, Salem; aka BIN KHALID, Fahd Bin Adballah; aka HENIN, Ashraf Refaat Nabith; aka WADOOD, Khalid Adbul) born 14.4.1965 alt. 1.3.1964 in Kuwait; citizen Kuwait8. MUGHNIYAH, Imad Fa'iz (aka MUGHNIYAH, Imad Fayiz), Senior Intelligence Officer of HIZBALLAH, born 7.12.1962 in Tayr Dibba, Lebanon, passport No 432298 (Lebanon);2. GROUPS AND ENTITIES1. Abu Nidal Organisation (ANO), (aka Fatah Revolutionary Council, Arab Revolutionary Brigades, Black September, and Revolutionary Organisation of Socialist Muslims)2. Al-Aqsa Martyr's Brigade3. Aum Shinrikyo (aka AUM, aka Aum Supreme Truth, aka Aleph)4. Babbar Khalsa5. Gama'a al-Islamiyya (Islamic Group), (aka Al-Gama'a al-Islamiyya, IG)6. Hamas-Izz al-Din al-Qassem (terrorist wing of Hamas)7. Holy Land Foundation for Relief and Development8. International Sikh Youth Federation (ISYF)9. Kahane Chai (Kach)10. Kurdistan Workers' Party (PKK)11. Lashkar e Tayyaba (LET)/Pashan-e-Ahle Hadis12. Mujahedin-e Khalq Organisation (MEK or MKO) [minus the "National Council of Resistance of Iran" (NCRI)] (aka The National Liberation Army of Iran (NLA, the militant wing of the MEK), the People's Mujahidin of Iran (PMOI), Muslim Iranian Student's Society)13. Palestine Liberation Front (PLF)14. Palestinian Islamic Jihad (PIJ)15. Popular Front for the Liberation of Palestine (PFLP)16. Popular Front for the Liberation of Palestine-General Command, (aka PFLP-General Command, aka PFLP-GC)17. Revolutionary Armed Forces of Colombia (FARC)18. Revolutionary People's Liberation Army/Front/Party (DHKP/C), (aka Devrimci Sol (Revolutionary Left), Dev Sol)19. Shining Path (SL) (Sendero Luminoso)20. United Self-Defense Forces/Group of Colombia (AUC) (Autodefensas Unidas de Colombia).Article 2Council Decision 2002/334/EC is hereby repealed.Article 3This Decision shall be published in the Official Journal of the European Communities.It shall take effect on the day of its publication.Done at Luxembourg, 17 June 2002.For the CouncilThe PresidentJ. PiquÃ © I Camps(1) OJ L 344, 28.12.2001, p. 70.(2) OJ L 116, 3.5.2002, p. 33.